DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 21 July 2021 in which claims 1, 3-10 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 22 April 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 3-10 are under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-10 are indefinite in Claim 1 because the preamble of the claim defines the method as “producing a standard sample”.  However, none of the method steps define a standard or standard sample or anything relating to a standard sample so as to distinguish the method over a method dispensing cells and extracting nucleic acids.  Therefore it is unclear how and/or whether the method steps accomplish the stated goal as recited in the preamble.
Claims 1, 3-10 are further indefinite in Claim 1 for the steps:
discharging the cell suspension … onto a base … ;
counting the number of cells … while the liquid droplet is flying … ;
controlling said discharging based on the number of cells …obtained in the counting …
Thus, the claim defines controlling “said” discharging after the discharging has occurred which is confusing.  It is unclear whether “said discharging” is intended to define subsequent steps of discharging or whether the recitation is attempting to 
A review of the specification (e.g. ¶ 131 of the pre-grant publication) reveals embodiments that control the direction of the flying droplets based on sorting techniques.  However, the claims do define steps related to direction or sorting.   The instant claims define “discharging …onto a base…”.  Thus the claimed controlling defines a step following the discharge onto a based.  It is suggested that the claims be amended to clarify the inventive concept.  
Claims 1, 3-10 are further indefinite in Claim 1 in line 11 for the extraneous “and” indicating the subsequent step is the last step in the method.  However, three steps follow the “and” of line 11. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (2016/0244828, filed 17 February 2016) and Vardanega et al (USP 5,641,457, issued 24 June 1997).
Regarding Claim 1, Mason teaches a method wherein a cell suspension is cultured to log phase (cell cycle) and counted thereby estimating the number of nucleic acids based on the phase and cell number, discharging and sorting by controlling the direction of the discharged droplets to locate desired single-cell droplets onto an assay plate, calculating the number of specific base sequence (e.g. Her-2/Neu) located in each single-cell droplet and lysing the cells to extract the nucleic acids (e.g. Examples 1-3).  
Mason further teaches the method utilizes a flow cytometer which they define as detecting light scattering and fluorescent properties of cells (e.g. ¶ 140) but the reference does not specifically teach use of multiple sensors. 
However, flow cytometers having multiple detectors were well-known in the art as taught by Vardanega who specifically teaches that cell sorting is optimized by combining detectors at different angles for detection of both fluorescence and scattering light (e.g. Fig. 2 and related text, col. 16, line 41-col. 15).  Vardanega also teaches the droplets are sorted based on charge providing uniform droplets having single cell (paragraph spanning col. 8-9).  

	Regarding Claim 4, Mason teaches the sensor (912) is lower than the nozzle (906)(e.g. Fig. 9 and related text).  Vardanega also teaches the detectors are lower than the nozzle (e.g. 23a, Fig. 2 and related text).
	Regarding Claim 5, Mason teaches communicating (i.e. outputting) data regarding assigned values to provide for collection of desired cells (e.g. ¶ 148-150) and provides a defined number of cells in each region (e.g. Examples 1-3).  Vardanega teaches the method further comprises assigning values to the sorted cells (e.g. col. 8, lines 30-42).   
Regarding Claim 6, Mason teaches differing numbers (i.e. levels) of cells are within defined regions of the collection plate (e.g. Example 2, ¶ 187).  It is noted that the instant specification (¶ 143 of the pre-grant publication) defines a region having a plurality of levels as a region have different numbers of cells.  Therefore the reference teaches the levels as defined by the instant specification.
	Regarding Claim 7, Mason teaches the method utilizes flow cytometers wherein the cells are sorted based on fluorescence from cell-specific tags to identify/sort/count desired cells (e.g. ¶ 187-188).  Vardanega also teaches emitted light for detection and sorting via fluorescence sensors (24a, Fig. 2).   
	 Regarding Claim 8, Mason teaches a nozzle jet (e.g. ¶ 148-150.   Vardanega specifically teaches the discharge is a piezo-nozzle (e.g. paragraph spanning col. 4-5).   
Regarding Claim 9, Mason teaches suspended cells are dispensed (e.g. ¶ 140, Fig. 8).  Vardanega teaches a suspension of blood cell (e.g. col. 6, last paragraph) wherein the cells are suspended in buffer (e.g. col. 10, lines 15-16).  
	It is noted that the instant specification (e.g. ¶ 32) defines the solvent as unlimited including buffer water dispersion fluids.   Therefore the suspension fluids of Mason and Vardanega are reasonably encompassed by the broadly defined solvent.
Regarding Claim 10, Mason teaches the cell cycle analysis provide information regarding expression and amount of DNA within the cell (e.g. ¶ 174, Example 2).  It is noted that the instant claim broadly defines the calculating as “based on” which encompasses the analysis of Mason. 


Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (2016/0244828, filed 17 February 2016) and Vardanega et al (USP 5,641,457, issued 24 June 1997) as applied to Claim 1 above and further in view of Norton et al (2014/0306122, published 16 October 2014).
Regarding Claims 1, 3-10, Mason and Vardanega teach the method of Claims 1, 4-10 as discussed above but do not teach the sensors count the droplets at a position that is immediately above the cell contained region as define by Claim 3. 
However, the claimed position was well-known in the art as taught by Norton who teaches a similar method comprising discharging a cell suspension in the form of liquid 
Norton teaches the sensors image the droplets as they approach the collection vessels to maximize collection of sorted cells at defined volumes (e.g. ¶ 86-88).
Therefore one of ordinary skill would have reasonably applied the sensor position of Norton to the method of Mason and/or Vardanega for the expected benefit of maximizing collection of the sorted cells as defined volumes as desired in the art. 

Response to Arguments
Applicant argues that none of Norton, Marinov, Vardanega nor Mason teach the invention as newly claimed. 
The argument has been considered but is not found persuasive.   It is maintained that the combination of Mason and Vardanega in addition to Norton teach every element of the broadly defined invention as discussed above. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634